Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election of Group I, drawn to calibrating a system, was made without traverse in the reply filed on 8/7/2020.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bardi (US 2015/0359164).
	Regarding Claim 16, Bardi teaches a method of automatically calibrating a liquid treatment system in a seed treater ([0070]), the method comprising: pumping a seed treatment liquid using a seed treatment pump ([0070]); receiving the seed treatment liquid in a container downstream ([0070]), measuring a volume of seed treatment liquid in the container after a predetermined amount of time ([0070]); and automatically adjusting a flow rate of the liquid in response to the volume measured after the predetermined amount of time ([0071]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardi (US 2015/0359164) in view of Draus (US 5170656).
	Regarding Claims 1-2, 5, 7 and 17, Bardi does not teach the calibration based on the time it takes to fill a predetermined volume; however, Draus teaches a calibration cylinder for detecting the time required for a predetermined volume of liquid to fill the cylinder by using a first and second level sensor 
	Regarding Claim 3, Draus teaches first bleeding air from the container (col. 4 ln. 25-31, col. 2 ln. 43-61).
	Regarding Claim 6, Bardi teaches operating a valve to control flow of the seed treatment liquid to an applicator ([0053]).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bardi (US 2015/0359164) in view of Draus (US 5170656) as applied to claims 1-3, 5-7, and 17 above, and further in view of Gill (US 4925096).
	Regarding Claim 4, The combined references do not explicitly teach reversing the pump until a volume in the container reaches the first level sensor; however, emptying a calibration vessel before use by running the pump in reverse is known in the art (Gill, col. 5 ln. 65-col. 6 ln. 8).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include reversing the pump to empty the calibration vessel, as taught in Gill, because it is a known method of empting a calibration vessel and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the calibration of the combined references with emptying as taught in Gill.

s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardi (US 2015/0359164) in view of Draus (US 5170656) as applied to claims 1-3, 5-7, and 17 above, and further in view of Rosaen (US 4569233).
	Regarding Claims 18-19, Bardi teaches photosensors and does not explicitly teach a pinion encoder and a rack; however, Rosaen teaches a pinion and rack indicator device for the output shaft of a piston type flow meter (col. 2 ln. 5-23). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the calibration method of the combined references to include indicator devices, as taught in Rosaen, because it is a known sensor and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the calibration of the combined references with sensors as taught in Rosaen.
	Regarding Claim 20, Drous teaches a concentric sleeve (piston 22 with hole 28) is movable with the piston rod and the rack (Fig. 1a).

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Applicant argues in Bardi, the pump test is not automatic.  Applicant argues the user enters the volume and the adjustment of the flow rate is not automatically done in response to the volume measured.  In response to applicant’s argument, the present claim language does not exclude measurement and entry of the volume measurement by a user.  Bardi teaches computer adjustment of flow rate based on the measured volume.
Applicant argues automatic calibration, as claimed, overcomes the issues of Bardi by providing sensors that detect when the container is filled to prescribed levels instead of relying on a human user trying to see through the container that is coated with treatment liquid. Applicant argues the embodiment of claim 7 further improves calibration accuracy and is useful to prevent cross-In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Draus teaches the claimed sensor limitations and the claimed cylinder/piston limitations, as discussed in the rejection.
	Applicant argues the application of the flowmeter of Draus is totally different from the seed treater which does not measure flow by diverting flow into a parallel path. Applicant argues there is no flow-through sensor or instrument in the seed treater. In response to applicant’s arguments, calibration based on the time required to fill a predetermined volume as suggested in Draus are not excluded by the present claim language. 
	Applicant argues Draus does not use the claimed first and second level sensors and it would be illogical for level sensors to be used in a flowmeter. In response to applicant’s argument, photosensors 38 and 40 meet the claimed sensor limitations.
Applicant argues the skilled person would not refer to Draus to find a way of improving on a calibration method for a seed treater. In response to applicant's argument that Draus is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Draus teaches a calibration method and as such is reasonably pertinent to the problem of calibration with which applicant was concerned.
	Applicant argues the skilled person would perhaps be motivated to add a flowmeter of Draus but this would not solve the problem of setting a flow rate for the seeds based on the volume of treatment liquid. In response to applicant’s argument, Bardi teaches setting a flow rate for the seeds based on the volume of treatment liquid as discussed in the rejection.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues the dependent claims have the same deficiencies and the other references do not cure the deficiencies; however, this is not convincing as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712